DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 

2.       Claims 18-37 are presented for examination.

Double Patenting

3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.        Claim(s) 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11,397,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Current Application 
 U.S. Patent No. 11,397,482
Claim 18.  A method, comprising: periodically transmitting, by a sensor controller, an uplink signal;
 determining, by a stylus, upon receiving the uplink signal, a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal;
 
executing, by the stylus, an uplink signal receiving operation for a first predetermined period of time according to the transmission and reception schedule; 

and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, 






starting, by the stylus, a next receiving operation to receive the uplink signal prior to a timing of starting the uplink signal receiving operation determined according to the transmission and reception schedule.

Claim 19. The method according to claim 18, comprising: responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, continuing, by the stylus, the uplink signal receiving operation for a second predetermined period of time.
Claim 1. A method, comprising: periodically transmitting, by a sensor controller, an uplink signal; 
determining, by a stylus, upon receiving the uplink signal, a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal; 

executing, by the stylus, an uplink signal receiving operation for a first predetermined period of time according to the transmission and reception schedule; 

and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, 

Claim 2.  The method according to claim 1, comprising: responsive to the uplink signal not received through the receiving operation and expiration of the second predetermined period of time, 
starting, by the stylus a next receiving operation to receive the uplink signal prior to a timing of starting the uplink signal receiving operation determined according to the transmission and reception schedule.




continuing, by the stylus, the uplink signal receiving operation for a second predetermined period of time, instead of transmitting the downlink signal according to the transmission and reception schedule.
Claim 20. The method according to claim 18, comprising: responsive to the uplink signal not received through the receiving operation and expiration of the second predetermined period of time, transmitting, by the stylus, a signal different from the downlink signal, wherein the downlink signal is transmitted in response to reception of the uplink signal.
Claim 21. The method according to claim 20, wherein the signal different from the downlink signal is a tone signal.
Claim 3. The method according to claim 2, comprising: 
responsive to the uplink signal not received through the receiving operation and expiration of the second predetermined period of time, transmitting, by the stylus, a tone signal irrespective of content of an unreceived uplink signal.
Claim 22. The method according to claim 21, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 4.  The method according to claim 3, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 23. The method according to claim 21, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is not equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 5. The method according to claim 3, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is not equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule..
Claim 24. The method according to claim 21, wherein the stylus includes a pressure sensor that acquires a writing pressure value representing a pressure applied to a pen point, and the transmitting of the tone signal includes, in a case where the writing pressure value indicates that the pen point is not in contact with a touch surface, executing, by the stylus, the uplink signal receiving operation, instead of a transmitting operation of the tone signal.
Claim 6. The method according to claim 3, wherein the stylus includes a pressure sensor that acquires a writing pressure value representing a pressure applied to a pen point, and the transmitting of the tone signal includes, in a case where the writing pressure value indicates that the pen point is not in contact with a touch surface, executing, by the stylus, the uplink signal receiving operation, instead of a transmitting operation of the tone signal.

Claim 25. A method, comprising: periodically transmitting, by a sensor controller, an uplink signal; determining, by a stylus, upon receiving the uplink signal, a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal; starting, by the stylus, an uplink signal receiving operation according to the transmission and reception schedule; and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, transmitting, by the stylus, a signal different from the downlink signal, wherein the downlink signal is transmitted in response to reception of the uplink signal.
Claim 27. The method according to claim 25, wherein the signal different from the downlink signal is a tone signal.  


Claim 9. A method, comprising: 
periodically transmitting, by a sensor controller, an uplink signal; determining, by a stylus, upon receiving the uplink signal, a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal; starting, by the stylus, an uplink signal receiving operation according to the transmission and reception schedule; and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, transmitting, by the stylus, a tone signal irrespective of content of an unreceived uplink signal.
Claim 28. The method according to claim 27, wherein the stylus includes a pressure sensor that acquires a writing pressure value representing a pressure applied to a pen point, and the transmitting of the tone signal includes, in a case where the writing pressure value indicates that the pen point is not in contact with a touch surface, executing, by the stylus, the uplink signal receiving operation, instead of a transmitting operation of the tone signal.
Claim 14. The method according to claim 9, wherein the stylus includes a pressure sensor that acquires a writing pressure value representing a pressure applied to a pen point, and the transmitting of the tone signal includes, in a case where the writing pressure value indicates that the pen point is not in contact with a touch surface, executing, by the stylus, the uplink signal receiving operation, instead of a transmitting operation of the tone signal.
Claim 29. The method according to claim 27, comprising: deriving, by the sensor controller, a position of the stylus on a basis of the tone signal and outputting, by the sensor controller to a host processor, the position and a writing pressure value obtained prior to reception of the tone signal.
Claim 8 & 16. The method according to claim 3& 9, comprising: deriving, by the sensor controller, a position of the stylus on a basis of the tone signal and outputting, by the sensor controller to a host processor, the position and a writing pressure value obtained prior to reception of the tone signal.
Claim 30. The method according to claim 27, comprising: responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, continuing, by the stylus, the receiving operation; and responsive to the uplink signal not received and expiration of a second predetermined period of time, starting, by the stylus, the transmitting of the tone signal.
Claim 10. The method according to claim 9, comprising: responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, continuing, by the stylus, the receiving operation; and responsive to the uplink signal not received and expiration of a second predetermined period of time, starting, by the stylus, the transmitting of the tone signal.
Claim 31. The method according to claim 30, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined time, wherein a total period of time of the second to fourth predetermined periods of time is equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 11. The method according to claim 10, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined time, wherein a total period of time of the second to fourth predetermined periods of time is equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 32. The method according to claim 31, comprising: starting, by the stylus, the uplink signal receiving operation for the fourth predetermined period of time prior to a timing of starting the uplink signal receiving operation determined according to the transmission and reception schedule.
Claim 12. The method according to claim 11, comprising: starting, by the stylus, the uplink signal receiving operation for the fourth predetermined period of time prior to a timing of starting the uplink signal receiving operation determined according to the transmission and reception schedule.  

Claim 33. The method according to claim 30, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is not equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 13. The method according to claim 10, comprising: after executing the uplink signal receiving operation for the second predetermined period of time, repeatedly executing, by the stylus, an operation of transmitting the tone signal for a third predetermined period of time, and executing, by the stylus, the uplink signal receiving operation for a fourth predetermined period of time, wherein a total period of time of the second to fourth predetermined periods of time is not equal to a transmission cycle of the uplink signal indicated by the transmission and reception schedule.
Claim 34. The method according to claim 25, wherein the sensor controller includes a counter that indicates an elapsed time from reception of the last downlink signal, and is configured to cancel pairing with the stylus when a value of the counter exceeds a predetermined period of time, and the method comprises: determining, by the sensor controller, whether or not content of the downlink signal received from the stylus is consistent with a request issued through the uplink signal; and responsive to determining that the content of the downlink signal received from the stylus is inconsistent with the request issued through the uplink signal, resetting, by the sensor controller, the counter.
Claim 7 & 15. The method according to claim 3 & 9, wherein the sensor controller includes a counter that indicates an elapsed time from reception of the last downlink signal, and is configured to cancel pairing with the stylus when a value of the counter exceeds a predetermined period of time, and the method comprises: determining, by the sensor controller, whether or not content of the downlink signal received from the stylus is consistent with a request issued through the uplink signal; and responsive to determining that the content of the downlink signal received from the stylus is inconsistent with the request issued through the uplink signal, resetting, by the sensor controller, the counter.
Claim 35. A stylus that, upon receiving an uplink signal from a sensor controller configured to periodically transmit the uplink signal, determines a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal, the stylus being configured to: start an uplink signal receiving operation according to the transmission and reception schedule; and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, transmit a signal different from the downlink signal, wherein the downlink signal is transmitted in response to reception of the uplink signal.
Claim 36. The stylus according to claim 35, wherein the signal different from the downlink signal is a tone signal
Claim 18. A stylus that, upon receiving an uplink signal from a sensor controller configured to periodically transmit the uplink signal, 

determines a transmission and reception schedule for a downlink signal and the uplink signal on a basis of a reception timing of the uplink signal, the stylus being configured to: start an uplink signal receiving operation according to the transmission and reception schedule; and responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, transmit a tone signal irrespective of content of an unreceived uplink signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                               11/18/2022